Appellant contends that the judgment should be reversed because of a failure to comply with section 8644, Code. While we have often held that its provisions are mandatory (Roan v. State, 225 Ala. 428, 143 So. 454; Spooney v. State, 217 Ala. 219,115 So. 308; Stinson v. State, 223 Ala. 327, 135 So. 571), we have also referred to the fact that section 3249, Code, provides that the transcript on appeal need not show such a compliance unless some question was raised as to some of those matters before the trial court (Scott v. State, 228 Ala. 509,154 So. 113). No such question is here shown to have been raised in the trial court.
No other question is presented on this application, and it is overruled.
ANDERSON, C. J., and GARDNER and BOULDIN, JJ., concur.